RENDERED: MAY 6, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0336-MR

EUGENIO MAYOR                                                         APPELLANT


              APPEAL FROM JEFFERSON CIRCUIT COURT
v.          HONORABLE ANGELA MCCORMICK BISIG, JUDGE
                      ACTION NO. 17-CI-005931


CARL A. KIHM, DPM; AND
UNIVERSITY FOOT AND ANKLE
CENTER, LLC                                                            APPELLEES


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; GOODWINE AND MCNEILL,
JUDGES.

MCNEILL, JUDGE: Eugenio Mayor (“Mayor”) appeals from the judgment of the

Jefferson Circuit Court after a jury returned a verdict in favor of Dr. Carl A. Kihm

(“Dr. Kihm”) and University Foot and Ankle Center, LLC in this medical

malpractice action. Finding no error, we affirm.
             Mayor suffered a trimalleolar fracture of his right ankle while

vacationing in Miami, Florida in late summer 2016. After receiving temporary

medical care in Miami, Mayor returned to his home in Louisville, Kentucky to

seek further treatment. On October 21, 2016, Dr. Kihm performed surgery to

repair and stabilize the ankle. During surgery, Dr. Kihm reset and secured

Mayor’s fibula with a plate and screws. Because Mayor’s tibia was in the correct

position and stabilized, Dr. Kihm did not fixate the tibia with hardware. Dr. Kihm

was concerned about the additional risks of a separate incision such as swelling,

post-operative infection, and wound complications, which were elevated due to

Mayor’s age and smoking habit.

             Dr. Kihm saw Mayor four times post-surgery. At the third visit on

November 30, 2016, an x-ray showed that Mayor’s tibia was not healing as

expected. However, Mayor expressed no pain at the sight and Dr. Kihm noted that

the fracture in general was progressively improving.

             Dr. Kihm last saw Mayor on December 23, 2016. Mayor’s tibia

fracture had still not healed. However, it was an “asymptomatic non-union”

because Mayor expressed no localized pain. Overall, Dr. Kihm felt Mayor’s

prognosis was “very good.” Mayor’s fibula had healed, his tibia was stable, and he

was progressing overall. Dr. Kihm made a note in the medical records for Mayor

to “follow up for reassessment in one month.”


                                         -2-
              The parties dispute what happened next. What is certain is that Dr.

Kihm never saw Mayor as a patient after December 23, 2016. On November 8,

2017, Mayor filed a medical malpractice action in Jefferson Circuit Court alleging

that Dr. Kihm was negligent in failing to properly repair Mayor’s tibia and that

because of Dr. Kihm’s negligence, Mayor “has continued disrupted mortise,

painful nonunion of the medial malleolus, and will suffer accelerated post-

traumatic arthrosis requiring additional ankle fusion surgery.”1

              At trial, Mayor’s expert testified that Dr. Kihm breached the standard

of care when he failed to perform an additional surgery to fixate Mayor’s tibia on

November 30, 2016, when x-rays showed the tibia was not healing. The expert

further testified that on December 23, 2016, the date of Mayor’s last office visit,

Dr. Kihm knew Mayor’s tibia was not healing and his failure to immediately

perform surgery was malpractice.

              A contested side issue concerned why Dr. Kihm stopped treating

Mayor after the December 23, 2016 office visit. Dr. Kihm testified he did not

know why he did not see Mayor in January following the December 23, 2016

appointment. However, he stated he did not discharge Mayor as a patient and told

Mayor he wanted to see him again. Dr. Kihm’s office records reflected Mayor’s



1
 Mayor also asserted a vicarious negligence claim against Dr. Kihm’s practice group, Appellee
University Foot and Ankle Center, LLC.

                                             -3-
January 24, 2017 appointment was “cancel[ed] due to no-show[,]” while a January

31, 2017 appointment was “cancel[ed] by patient[.]” Meanwhile, Mayor attempted

to argue Dr. Kihm refused to see him because his insurance had expired.

                Prior to trial, Dr. Kihm filed a motion in limine to exclude reference to

either party’s financial condition, and a motion in limine to exclude reference to

liability insurance pursuant to KRE2 411. The motions were heard on the morning

of trial. Arguing both motions simultaneously, Dr. Kihm asserted that evidence

that Mayor’s insurance had lapsed should be excluded. The trial court sustained

the motions generally and further noted that she did not believe whether Mayor had

insurance was relevant.

                At trial, Mayor’s counsel tried to elicit testimony from both Yenny

Pino, Mayor’s goddaughter, and Mayor himself that Dr. Kihm refused to continue

seeing Mayor because Mayor’s insurance had lapsed. Dr. Kihm objected and the

trial court ruled that evidence of Mayor’s financial position, including that his

insurance had lapsed, was not relevant to whether Dr. Kihm was negligent, based

upon Mayor’s expert’s testimony that Dr. Kihm should have fixated Mayor’s tibia

on November 30, 2016, and certainly by December 23, 2016, when Dr. Kihm

knew the tibia was not healing.




2
    Kentucky Rules of Evidence.

                                            -4-
                Despite the court’s ruling, Pino still testified on two occasions that

Mayor was discharged as a patient because he did not have insurance. Further,

Mayor stated that it was not his choice to stop seeing Dr. Kihm after the surgery.

Following the evidence, the jury returned a verdict in favor of Dr. Kihm and

University Foot and Ankle Center, LLC. This appeal followed. Additional facts

will be set forth as necessary below.

                Mayor argues the trial court misapplied KRE 411 to exclude evidence

his personal insurance had lapsed when it sustained appellee’s motion in limine

No. 9 which sought to prevent evidence of Dr. Kihm’s liability insurance.

Therefore, he contends he was not allowed to introduce evidence that Dr. Kihm

abandoned him as a patient because he did not have insurance, in violation of

KRS3 311.597(4). He further asserts he was prejudiced by his inability to rebut

suggestions that he was a noncompliant patient and that he did not show up for his

appointments in January 2017. Mayor devotes his entire brief to arguing that KRE

411 does not apply to personal health insurance, only liability insurance, and that

Dr. Kihm’s abandonment of Mayor constitutes a violation of KRS. 311.597(4) and

is negligence per se. He concludes with a request for this Court to “to review and

rectify trial courts’ fear of the word ‘insurance’ throughout the Commonwealth.”




3
    Kentucky Revised Statutes.

                                            -5-
                There are several problems with Mayor’s argument. But first we must

address the deficiency of his appellate brief. His argument section fails to make

“reference to the record showing whether the issue was properly preserved for

review and, if so, in what manner” as required by CR4 76.12(4)(c)(v). We require

a statement of preservation:

                so that we, the reviewing Court, can be confident the
                issue was properly presented to the trial court and
                therefore, is appropriate for our consideration. It also has
                a bearing on whether we employ the recognized standard
                of review, or in the case of an unpreserved error, whether
                palpable error review is being requested and may be
                granted.

Oakley v. Oakley, 391 S.W.3d 377, 380 (Ky. App. 2012).

                “Our options when an appellate advocate fails to abide by the rules

are: (1) to ignore the deficiency and proceed with the review; (2) to strike the brief

or its offending portions, CR 76.12(8)(a); or (3) to review the issues raised in the

brief for manifest injustice only[.]” Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky.

App. 2010) (citing Elwell v. Stone, 799 S.W.2d 46, 47 (Ky. App. 1990)). Mayor’s

brief does make several references to the trial court’s ruling on appellee’s motion

in limine No. 9, with a citation to the record in his statement of the case. Because

we have been able to determine his arguments were properly preserved, we will

ignore the deficiency and proceed with the review.


4
    Kentucky Rules of Civil Procedure.

                                            -6-
             We review decisions to admit or exclude evidence under an abuse of

discretion standard. Ten Broeck Dupont, Inc. v. Brooks, 283 S.W.3d 705, 720 (Ky.

2009). “The test for abuse of discretion is whether the trial judge’s decision was

arbitrary, unreasonable, unfair, or unsupported by sound legal principles.”

Goodyear Tire & Rubber Co. v. Thompson, 11 S.W.3d 575, 581 (Ky. 2000)

(citation omitted).

              Contrary to Mayor’s assertions, the basis for the trial court’s ruling

was not KRE 411 but KRE 402. On the morning of trial, the court addressed Dr.

Kihm’s motions in limine Nos. 1 and 9 to exclude reference to any party’s financial

condition and to exclude evidence of Dr. Kihm’s liability insurance. During

argument, Dr. Kihm specifically moved to exclude evidence Mayor’s health

insurance had lapsed. While Dr. Kihm argued both motions together and even

mentioned that evidence Mayor’s Passport insurance had lapsed should be

excluded because it is a reference to insurance, it is clear the trial court ruled that

such evidence was inadmissible because it was not relevant. The trial court’s oral

ruling on the record was as follows:

             The motion in limine is to exclude reference to either
             party’s financial standing, and that is sustained in that
             normally in a case the relative financial strength or
             whether someone is rich or poor is not relevant to
             whether Dr. Kihm’s care was negligent or not. So, in
             general, the motion to exclude reference to either party’s
             financial standing and the motion to exclude reference to
             insurance is sustained as it is routinely in any trial. With

                                           -7-
             this specific issue of part of the decision not to seek
             follow-up care being that his insurance had lapsed, I
             don’t think still that the insurance coverage or not is
             relevant . . . I don’t think the financial position of either
             party should be relevant[.]

             During the testimony of Yenny Pino, who accompanied Mayor to his

appointments, Mayor’s counsel attempted to ask Pino why Mayor did not see Dr.

Kihm after the December 23, 2016 appointment. The parties approached the bench

and the court clarified its previous ruling:

             [I]f her answer is going to be because he couldn’t afford
             it, or because his insurance lapsed, or because the nurse
             said Dr. Kihm didn’t want to treat him anymore. . . . I
             don’t know that any of those are relevant. In other
             words, if Dr. Kihm is seeing your client – your argument
             is he should have said “now you need to come in for
             another surgery” and he didn’t, I don’t know if whether
             or not he kept his insurance up or whether or not he tried
             to pursue other options [for treatment]. . . . I just don’t
             know if there is anything relevant in that answer. . . . I
             don’t think the finances have anything to do with it.

             Because the trial court’s ruling was not based upon KRE 411, any

arguments concerning that rule are not properly before us and we will not address

them. “Questions which are merely advisory, academic, hypothetical, incidental or

remote, or which will not be decisive of a present controversy do not present

justiciable controversies.” Pettingill v. Pettingill, 480 S.W.3d 920, 923 (Ky. 2015)

(internal quotation marks and citation omitted).

             However, we will address Mayor’s underlying argument that the trial


                                           -8-
court erred in excluding evidence of Mayor’s insurance status. Mayor argues he

“was not permitted to put on his case as he so intended because of the trial

court’s evidentiary ruling.” We find the trial court did not abuse its discretion in

excluding evidence that Mayor’s insurance had lapsed under KRE 402.

             “Trial courts enjoy substantial discretion in admitting or excluding

evidence at trial.” Daugherty v. Commonwealth, 467 S.W.3d 222, 231 (Ky. 2015).

Pursuant to KRE 402, “[e]vidence which is not relevant is not admissible.”

“‘Relevant evidence’ means evidence having any tendency to make the existence

of any fact that is of consequence to the determination of the action more probable

or less probable than it would be without the evidence.” KRE 401.

             Evidence that Mayor’s insurance had lapsed was not relevant to his

claim of medical negligence. Mayor’s expert, Dr. Anthony J. McEldowney,

testified that Dr. Kihm was negligent when he did not perform a second surgery on

November 30, 2016 or December 23, 2016 when he knew that Mayor’s tibia

fracture was not healing. Dr. McEldowney offered no criticisms of Dr. Kihm’s

care following those dates nor any criticism about Dr. Kihm’s failing to see Mayor

after the December 23, 2016 appointment. Therefore, any evidence of what

occurred after those dates was simply not relevant to any issue the jury had to

decide.




                                          -9-
             Further, Mayor can show no prejudice because, despite the trial

court’s ruling, Yenny Pino testified that Mayor stopped seeing Dr. Kihm because

he did not have insurance. Mayor’s counsel asked Pino if Dr. Kihm formally

discharged Mayor as a patient and she replied yes because “we didn’t have the

insurance.” At another point Pino stated the last time she took Mayor to see Dr.

Kihm was to get more pain medication but “we got released, for no reason I guess,

I don’t know, because we didn’t have insurance.” Mayor also testified that it was

not his decision to discontinue treatment with Dr. Kihm.

             Lastly, to the extent Mayor argues he was not allowed to present

evidence of a negligence per se claim based upon KRS 311.597(4) due to Dr.

Kihm’s abandonment of Mayor, we find no error. Such evidence was not relevant

because his complaint did not state a claim for any violation of that statute.

Neither was there evidence that any potential violation of KRS 311.597(4) caused

Mayor injury. See Stivers v. Ellington, 140 S.W.3d 599, 601 (Ky. App. 2004)

(“[C]ausation and injury must still be proved in negligence per se claims.”).

             Accordingly, the judgment of the Jefferson Circuit Court is affirmed.

Appellees’ motion to dismiss is rendered moot by the decision in this Opinion and

will be denied by separate Order entered simultaneously with this Opinion.



             ALL CONCUR.


                                         -10-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEES:

Jeffrey A. Sexton         Patricia C. Le Meur
Louisville, Kentucky      Nicholas R. Hart
                          John F. Parker, Jr.
                          Louisville, Kentucky




                        -11-